DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued Examination filed on August 8, 2022.
Claims 1, 3-4, 6, 8-9, 11, and 19-21 have been amended. 
Claim 10 has been canceled. 
Claims 1-9 and 11-21 are currently pending. 
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Regarding the objections of claims 3-6, 8-9, 11 and 19-21 Applicant states that the minor informalities of the claims have been corrected. However, the amendment to claims 1, 19 and 21.
Regarding the 112(f) interpretation, Applicant argues that “as explained in the Response filed November 8, 2021, pp 7-8, the control logic is not a generic placeholder and should not be interpreted under 35 U.S.C. 112(f)”. As noted in the previous Office action, the term “control logic” is a generic placeholder since it is a general purpose computer that performs a computer function and is interpreted with respect to the specification. See MPEP 2181(II)(b). As noted in the previous Office action, the Examiner has interpreted “control logic” as the general purpose processor, digital signal process, microcontroller, programmable logic device, discrete circuits, a combination of such devices or the like as disclosed in [0016] of the specification. 
Applicant’s arguments, see Pg. 10, filed August 8, 2022, with respect to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has corrected the drawings. 
Applicant’s arguments, see Pg 11-14, filed August 8, 2022, with respect to Claims 1-7, 11-13, and 19-20 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 
Regarding claim 1 and 19, Applicant argues that Nygard fails to disclose changing the position or rotation of the source relative to the detector. The argument is persuasive. Nygard teaches changing the position and rotation of the source and detector in [0071] but fails to teach changing the position or rotation of the source relative to the detector. 
Claim Objections
Claims 1-9, 11-13, and 19-21 are objected to because of the following informalities: 
Regarding claim 1, the limitation “wherein the collimator support arm is adjustable to change a position and/or rotation of the detector relative to the radioisotope collimator” should be changed to “wherein the collimator support arm is adjustable to change a position and/or rotation of the radioisotope collimator relative to the detector” in order to clarify that the collimator support arm moves the radioisotope collimator and not the detector. The claim states that the radioisotope collimator is moved using the collimator support arm and the detector is moved using a support. Claims 2-9 and 11-13 are objected by virtue of their dependency. 
Regarding claim 19, the limitation “means for attaching the means for generating images in response to the radiation to the means for collimating the radiation and for adjusting a position and/or rotation of the means for generating images in response to the radiation relative to the means for collimating the radiation” should be changed to “means for attaching the means for generating images in response to the radiation to the means for collimating the radiation and for adjusting a position and/or rotation of the means for collimating the radiation relative to the means for generating images in response to the radiation” in order to clarify that the collimator support arm moves the radioisotope collimator and not the detector. The claim states that the radioisotope collimator is moved using the collimator support arm and the detector is moved using a support. Claim 20 is objected by virtue of its dependency.
Regarding claim 21,  the term “the” in line 13 was not included in the previous claim and has not been underlined in the amendment filed on August 8, 2022. The Examiner has interpreted the term as underlined in order to properly enter the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: “means for generating radiation”, “means for generating images in response to the radiation”, “means for collimating radiation”, “means for attaching the means for generating images in response to radiation to the means for collimating the radiation”, and “means for movably attaching the means for generating images in response to radiation to an object” in claim 19, and “means for combining a plurality of images from the means for generating images in response to radiation into a composite image” in claim 20. 
The limitations  “means for generating images in response to radiation”, “means for collimating radiation”, “means for attaching the means for generating images in response to radiation to the means for collimating the radiation”, and “means for movably attaching the means for generating images in response to radiation to an object” in claim 19 have been interpreted as the radioisotope, detector, radioisotope collimator, collimator support arm, and the supported disclosed in the specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic configured to rotate” in claim 2, “control logic is further configured continuously acquire data” in claim 3, “the control logic is further configured to acquire a plurality of images” in claim 4, “the control logic is further configured to combine the images into a composite image” in claim 5, “the control logic is further configured determine at least one of a dwell time and a number of the images” in claim 6, “the control logic is further configured to communicate data” in claim 7,  “the control logic is further configured to select an active area of the detector less than an entire active area of the detector for the acquisition of the images” in claim 8, and “the control logic is further configured to generate scanning parameters” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “control logic” of claims 2-9 is interpreted as the general purpose processor, digital signal processor, microcontroller, programmable logic device, discreate circuits a combination of such devices  or the like disclosed in [0016] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-13, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “wherein the collimator support arm is adjustable to change a position and/or rotation of the detector relative to the radioisotope collimator” which is not adequately described by the specification. The specification discloses that the collimator support arm adjusts the position or rotation of the radioisotope collimator relative to the detector in [0022]. The specification fails to disclose the collimator support arm being able to adjust the position or rotation of the detector relative to radioisotope collimator. The claim contains subject matter that is not adequately described by the specification in such a way as to reasonable convey to one of an ordinary skill in the art that the inventor had possession of the claimed invention. Claims 2-9 and 11-13 are rejected by virtue of their dependency. 
Regarding claim 19, the claim recites “means for attaching the means for generating images in response to the radiation to the means for collimating the radiation and for adjusting a position and/or rotation of the means for generating images in response to the radiation relative to the means for collimating the radiation”. The specification discloses that the collimator support arm adjusts the position or rotation of the radioisotope collimator relative to the detector in [0022]. The specification fails to disclose the collimator support arm being able to adjust the position or rotation of the detector relative to radioisotope collimator. The claim contains subject matter that is not adequately described by the specification in such a way as to reasonable convey to one of an ordinary skill in the art that the inventor had possession of the claimed invention. Claim 20 is rejected by virtue of its dependency. 



Allowable Subject Matter
Claims 1-9, 11-13 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and the objections set forth in this Office action.
Claims 21 would be allowable if rewritten or amended to overcome the objection set forth in this Office action. 
Claims 14-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are Schmitz (U.S. 2016/0313263) in view of Nygard (U.S. 2016/0084967).
Regarding claim 1, as best understood:
Schmitz discloses a radiographic inspection system, comprising: 
a detector (Fig. 1, 22 and 23); 
a support (Fig. 8, 95) configured to attach the detector (Fig. 1, 22 and 23; Fig. 8, 23) to a structure (Fig. 8, 18) such that the detector is movable around the structure ([0084], detector is rotatable);
 a radioisotope collimator ([0030], collimator).
Nygard teaches a collimator support arm (Fig. 10, 64) coupling the detector (Fig. 10, 12) to the radioisotope collimator (Fig. 10, 11) such that the radioisotope collimator moves with the detector (Fig. 10, 12),
However, Schmitz and Nygard fail to disclose wherein the collimator support arm is adjustable to change a position and/or rotation of the radioisotope collimator relative to the detector.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities above and if rewritten to overcome the 112(a) rejection above. Claims 2-9 and 11-3 are indicated as allowable by virtue of their dependency. 

Regarding claim 14:
Schmitz discloses a method, comprising: 
exposing a radioisotope ([0031], radioisotope source); 
acquiring a plurality of images ([0084], series of images) using a detector (Fig. 1, 22) positioned with a structure (Fig. 1, 18) between the exposed radioisotope ([0031], radioisotope source) and the detector (Fig. 1, 22); 
rotating the detector around the structure between the acquisition of at least two of the plurality of images ([0084], series of images as the detector is rotated).
However, Schmitz fails to disclose retracting the radioisotope only after completing the acquiring of the plurality of images.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-18 are indicated as allowable by virtue of their dependency. 
Regarding claim 19, as best understood:
Schmitz discloses a system, comprising: 
means for generating radiation (Fig. 1, 12);
means for generating images in response to the radiation. This element is interpreted under 35 U.S.C. 112(f) as the detector that is able perform the claimed function as disclosed in the specification (Schmitz discloses a detector in Fig. 1, 22 and 23); 
means for collimating radiation. This element is interpreted under 35 U.S.C. 112(f) as the collimator disclosed in the specification (Schmitz discloses radiation collimation in [0030]); and
means for movably attaching the means for generating images in response to radiation to an object. This element is interpreted under 35 U.S.C. 112(f) as the support that is able to perform the claimed function as disclosed in the specification (Schmitz discloses attachment in [0071]).
Nygard teaches means for attaching the means for generating images in response to radiation to the means for collimating the radiation (Fig. 10, 64, [0071] )
However, Schmitz and Nygard fails to disclose means for adjusting a relative position and/or rotation of the means for collimating relative to the means for generating images in response to radiation.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to correct the minor informalities above and if rewritten to overcome the 112(a) rejection above. Claim 20 is indicated as allowable by virtue of its dependency. 

Regarding claim 21:
Schmitz discloses a radiographic inspection system, comprising: 
a detector (Fig. 1, 22 and 23); 
a support (Fig. 8, 95) configured to attach the detector (Fig. 1, 22 and 23; Fig. 8, 23) to a structure (Fig. 8, 18) such that the detector is movable around the structure ([0084], detector is rotatable);
 a radioisotope collimator ([0030], collimator);
a radioisotope ([0031], radioisotope) disposed within the radioisotope collimator and configured to emit radiation towards the detector.
Nygard teaches a collimator support arm (Fig. 10, 64) coupling the detector (Fig. 10, 12) to the radioisotope collimator (Fig. 10, 11) such that the radioisotope collimator moves with the detector (Fig. 10, 12), and 
control logic ([0066], controller controlling movement) configured to rotate the detector and the radioisotope collimator around the structure. 
However, Schmitz and Nygard fail to disclose wherein the control logic is further configured to generate scanning parameters based on at least one of the structure and a radioisotope.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record if rewritten to correct the minor informalities above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884